Citation Nr: 1700122	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for residuals of cyst surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from April 2003 to April 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that declined to reopen previously denied claims for service connection for bilateral knee and ankle disabilities and residuals of cyst surgery.

July and September 2007 rating decisions denied the Veteran's claims for service connection for bilateral knee and ankle disorders and residuals of cyst surgery.  Because the evidence received since the 2007 denials includes relevant service treatment records that were in existence at the time of the prior denials, the claims will be reconsidered without the need for new and material evidence (7/16/10 Medical Treatment Record Government Facility, pp. 4, 6-9).  38 C.F.R. § 3.156(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are incomplete.  There are just a few treatment records from his active service, dated in July 2003 and May and July 2005 (7/16/10 Medical Treatment Record Government Facility, pp. 4, 6-9; 10/10/06 STR Medical-Photocopy).  The Board notes that the July 2007 rating decision and December 2012 statement of the case both list service treatment records from April 16 2003 through April 15 2006.  However, there is very little discussion of the content of such records.  Additionally, there is no indication that the service treatment records are unavailable.

Service treatment records obtained from a Department of Defense website indicate that gynecomastia was diagnosed in May 2005, for which the Veteran underwent right breast excision in July 2005 when Keflex was prescribed (7/16/10 Medical Treatment Record Government Facility, pp. 4, 7-9).  The records also discuss leg problems while walking in July 2003 and a cruciate sprain of the knee in February 2005, right or left knee unspecified.  Id. at 4 and 6.

The Veteran failed to report for VA examinations scheduled in April and September 2007 (4/27/07 QTC Invoice; 9/19/07 QTC Invoice).  In February 2010 and July 2011, the Veteran explained that he was unavailable for the 2007 VA examinations because he did commercial construction work that sent him around the country (2/25/10 VA 21-4138 Statement in Support of Claim; 7/21/11 Notice of Disagreement).  He was no longer traveling and was available for VA examination.  The Veteran should be afforded another opportunity to undergo VA examinations in conjunction with his claims.  He is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2016).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Durham and the Community Based Outpatient Clinic (CBOC) in Greenville since May 2012 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all service treatment records associated with the Veteran's active service.  Efforts to obtain the records must continue until they are received, unless it is reasonably certain that records do not exist, or that further efforts to obtain such records would be futile.

2. Obtain all medical records regarding the Veteran's VA treatment since May 2012, to include at the Durham VAMC and Greenville CBOC, and from any additional non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. After completing #1 and #2, schedule the Veteran for VA examination(s) by an appropriately qualified clinician to determine whether any current bilateral ankle or knee disability, or residuals of cyst surgery, are related to service.  All indicated tests and studies should be conducted.  The claims file should be provided to the examiner(s) and reviewed to become familiar with the pertinent medical history of each disorder.

a. Bilateral Knee and Ankle Disorders

i. Has the Veteran had a knee or ankle disorder(s) (unilaterally and/or bilaterally) at any time 2006?

ii. If so, for each disorder is it as likely as not that the Veteran's ankle or knee disorder is the result of a disease or injury in active service, or had its onset in such service (including notations in the service treatment records of a cruciate sprain of the knee in February 2005)?

b. Residuals of Cyst Surgery

i. Has the Veteran had residuals from his cyst surgery, including removal of breast tissue, at any time since 2006?

ii. If so, is it as likely as not that the Veteran's surgical residuals are the result of a disease or injury in active service, or had its onset in such service (including notations in the May and July 2005 service treatment records showing gynecomastia and right breast excision)?

c. All Disabilities

i. The examiner(s) must provide a comprehensive rationale for each opinion.  If the examiner(s) is (are) unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

ii. The absence of evidence of treatment for knee, ankle, or cyst/surgical problems, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



